Case 2:20-cv-13134-LVP-RSW ECF No. 39-1, PageID.2853 Filed 12/02/20 Page 1 of 1




                              INDEX OF EXHIBITS
    1. Donald J. Trump for President Inc. v. Benson, Mich. Court of Claims Case
       No. 20-000225-MZ, Opinion and Order (Nov. 5, 2020)

    2. Costantino v. Detroit, Mich COA Case No. 355443, Order (Nov 16, 2020)

    3. Costantino v Detroit, No. 162245, 2020 WL 6882586 (Mich, Nov 23, 2020)

    4. Affidavit of Chris Thomas

    5. Supplemental Affidavit of Chris Thomas

    6. Affidavit of Lawrence Garcia

    7. Court of Claims Opinion and Order

    8. Affidavit of Daniel Baxter

    9. Opinion and Order, Costantino

    10. Opinion and Order, Stoddard

    11. SOS Statement Antrim County

    12. Dominion Press Release
